DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: It is unclear what “represent at more than 50 % moles” is intended to mean.  It appears to be a typographical error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Clendinning et al. (U.S. Pat. 4,766,197) in view of Louis et al. (US 2011/0224399).
Regarding claims 16, 17, 22, 31 and 32: Clendinning et al. teaches a PEDEK/PEEK copolymer complying with the present Formula (I) and (II) in a molar ratio of PEEK to PEDEK of 25:75 (example 3). 
Clendinning et al. does not teach the bound chlorine or the property of melt viscosity compared to reduced viscosity/intrinsic viscosity.  However, Louis et al. teaches no chemically bound chlorine, and in Table 1, example 1, the reduced viscosity/intrinsic viscosity (1.162), raised to the 0.20 power (1.162^0.2=1.03), multiplied by 6.62 (6.62*1.03=6.821) is greater than the melt viscosity, when the melt viscosity is converted to kNs/m2 (430.9 Pa∙s =0.4309 kNs/m2). Clendinning et al. and Louis et al. are analogous art since they are both concerned with the same field of endeavor, namely poly(aryletherketone)s.  At the time of the invention a person having ordinary skill in the art would have found it obvious to control the melt viscosity and control the end groups as in Louis et al. and would have been motivated to do so to improve thermal and melt stability.
Regarding claim 18: Example 3 of Clendinning et al. has 0 mol% of the recurring unit RPAEK, which overlaps the claimed range.
Regarding claim 19: In Clendinning et al., the hydroquinone and the 4,4’-difluorobenzophenone leads to the formula (1a).  These are para structures where j’ is zero.
Regarding claim 20: Clendinning et al. teaches biphenol and 4,4’-difluorobenzophenole (example 3), which are para structures and each of k’’ is zero.
Regarding claim 21: The reactants of the polymer in Clendinning et al. are hydroquinone (which would lead to end group formula (OH-1)), biphenol (which would lead to end group formula (OH-2)), and 4,4’-difluorobenzophenone (which would lead to end group formula (F)).  These are the only possible end group reactants, so 100 mol% would be one of these end groups.

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that the method of Clendinning et al. would increase the probability of side reactions that generates end groups having organic chlorine bound is not pervasive. Louis et al. is relied on to teach the chlorine limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is arguing that the properties derived from the chlorine content limitation are not present in the primary prior art reference when it is the secondary prior art reference which is relied on to teach the chlorine content limitation. 
B) Applicant’s argument that Clendinning et al. differs from the claims in that the amount of the chemically bound chlorine is not taught nor is the width of the molecular weight distribution is acknowledged.  However, this ignores that the secondary reference, Louis et al., is relied on to teach these features.
C) Applicant’s argument that Louis et al. cannot be construed as teaching a narrow molecular weight distribution since Louis et al. is silent regarding the breadth of the molecular weight distribution of the PAEKs polymers is not persuasive. The argument does not address the teaching of Louis et al. as laid out in the rejection above: Table 1, example 1, the reduced viscosity/intrinsic viscosity (1.162), raised to the 0.20 power (1.162^0.2=1.03), multiplied by 6.62 (6.62*1.03=6.821) is greater than the melt viscosity, when the melt viscosity is converted to kNs/m2 (430.9 Pa∙s =0.4309 kNs/m2).  This statement clearly shows that Louis et al. teaches the molecular weight distribution limitation is met.
D) Applicant’s argument that Louis et al. does not recognize the chemical properties that arise from chlorine content and molecular weight distribution is not persuasive. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Further, the Court in KSR stated that it is an error to look only to the particular problem the patentee was trying to solve.  The problem motivating the patentee may be only one of many addressed by the patent’s subject matter and a person having ordinary skill in the art would not be led only to those elements of the prior art designed to solve the same problem (MPEP 2141 II A2).
E) Applicant’s argument that neither Clendinning et al. nor Louis et al. teach how to improve the processability and/or mechanical properties after exposure to aggressive chemicals at high temperature, as recited in independent claim 16 is not persuasive. Independent claim 16 does not include this limitation.  Further, the art need not be concerned with only the particular problem the patentee was trying to solve.  Also, latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767